DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10, 14 and 15 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2019/0150081 and US 2018/0324577. 
The improvement comprises:
US 2019/0150081 is considered as the closest prior art that teaches a method performed by a user equipment (UE), the method comprising:
transmitting, to a network, a message for registration of the UE (Fig.14 element 100 and para.178);
wherein the message comprises information related to one or more network slices that are not compatible with at least one allowed network slice (para.178, where the UE 100 may comprise network slice isolation information in the registration request, and the network slice isolation 
wherein the message comprises a registration request message, which comprises including a Network Slice Selection Assistance Information network slice selection assistance information (NSSAI) parameter (para.178);
wherein the information is included as a separate parameter in the message (para.178, where the RM-NAS Registration Request may comprise a requested NSSAI); and 
wherein the information is used-configured to enable the network, to select an access and mobility management function (AMF) for the UE (para.177-178, where the UE 100 may comprise network slice isolation information in the registration request, and the network slice isolation information may comprise AMF).

US 2018/0324577 teaches an operation (Fig.11 operation 1100 and para.204) comprising:

at block 1104, operations 1100 optionally continuing with the RAN device determining that the network slice is not supported by the RAN device (Fig.11 step 1104 and para.206); and 
at block 1106 with the RAN device sending a notification to an access and mobility management function (AMF) that the network slice is not supported by the RAN device (Fig.11 step 1106 and para.207), 
wherein the one or more network slices that are not compatible with the at least one allowed network slice are ordered in a priority order (para.126, where the slice info may also include multiple S-NSSAIs in priority order para.126) in order for the matching traffic that is transferred over a PDU session supporting any of these S-NSSAIs (para.129).

With regard Claims 1, US 2019/0150081 in view of US 2018/0324577 fails to teach the limitation of "wherein the message comprises single network slice selection assistance information (S-NSSAI) related to at least network slice that has not been added to at least one allowed network slice selection assistance information (NSSAI) for an authentication at an access and mobility management function(AMF); and



With regard Claims 10, US 2019/0150081 in view of US 2018/0324577 fails to teach the limitation of "performing authentication for the at least one network slice, and once the authentication has been performed, adding the S-NSSAI to the allowed NSSAI; and sending, to the UE, a registration accept message comprising the allowed NSSAI to which the S-NSSAI has been added. " as recited in claim 10.

With regard Claims 14, US 2019/0150081 in view of US 2018/0324577 fails to teach the limitation of "wherein the message comprises single network slice selection assistance information (S-NSSAI) related to at least network slice that has not been added to at least one allowed network slice selection assistance information (NSSAI) for an authentication at an access and mobility management function(AMF);  wherein the transceiver is configured to receive, from the AMF, once authentication has been complete, a registration accept message comprising an allowed NSSAI to which the S-NSSAI has been added." as recited in claim 14.
With regard Claims 15, US 2019/0150081 in view of US 2018/0324577 fails to teach the limitation of "wherein the message 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2018/0192445 and US 2018/0227871 are cited because they are put pertinent to the user equipment registration method for network slice selection, and a network controller and a network communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633